Citation Nr: 0909674	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

5.  Entitlement to service connection for a left leg 
disability, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied service connection for the 
claimed disabilities.

The issues of service connection for hearing loss, tinnitus, 
low back disability and left leg disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The Veteran's gastroesophageal reflux disease is not 
etiologically related to service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.





REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter informed the Veteran of what evidence was 
required to substantiate the claims, which information and 
evidence VA will obtain, and which information and evidence 
the Veteran was expected to provide.  The Veteran was also 
asked to submit evidence and/or information in his possession 
to the AOJ.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The letter also informed the 
Veteran that a disability rating and an effective date would 
be assigned if service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, private treatment 
records, VA examination reports, and lay statement have been 
associated with the claims file.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records indicate that the Veteran was 
treated for gastrointestinal distress in the beginning of 
November 1969.  He reported cramps, feeling nauseous and 
having 3 bowel movements a day for 20 days.  He stated that 
he felt hungry, and he felt that he would vomit if he ate 
anything, though he had not actually vomited.  His stools 
were light tan in color with no blood or mucous.  He was 
prescribed Kaopectate and Compazine.

Service treatment records reflect a second visit in November 
1969.  The Veteran stated that he still had diarrhea but that 
his cramping and upset stomach had ceased.  The Veteran 
reported 5 bowel movements a day.  These ranged from water to 
partially solid.  The Veteran reported no abdominal pain, and 
stated that he felt better than he did during his previous 
visit, though his diarrhea persisted.  He was prescribed 
additional Kaopectate.

Private treatment records show the Veteran was seen in June 
1978.  He reported fatigue, but had no other symptoms or 
complaints.

Private treatment records indicate that the Veteran was seen 
in September 1985.  The treating physician suggested 
medication for an unrelated condition, but noted that the 
Veteran reported a history of epigastric distress and 
expressed concern that the Veteran's stomach may not tolerate 
the new medication.

Private treatment records show that the Veteran underwent a 
general evaluation in July 1992.  No gastrointestinal 
complaints were reported.

Private treatment records also indicate that the Veteran was 
seen in January 2000.  He reported having heartburn symptoms 
on and off for ten years.  Over the preceding three months 
food seemed to get stuck intermittently.  The Veteran had to 
drink water for it to properly go down.  He stated that Tums 
helped somewhat with the heartburn.  He was diagnosed with 
GERD.  The treating physician also opined that the Veteran 
may have esophageal narrowing and considered the 
possibilities of Barrett's esophagitis, esophageal cancer and 
esophageal spasm.  The Veteran was prescribed Prevacid and 
Metoclopramide, and advised to take Rolaids as needed.  He 
was also advised of behavioral and dietary changes.

Private treatment records from February 2000 through January 
2006 reflect ongoing treatment for GERD.

The Veteran underwent a VA examination in September 2006.  
The Veteran reported that his symptoms began in November 1969 
when he saw the doctor for treatment for acid and belching.  
He recalled being prescribed Rolaids which helped 
temporarily.  The examiner noted that the service treatment 
records did not show an evaluation for acid problems, but 
rather showed an evaluation for nausea and diarrhea, treated 
with Kaopectate.  The Veteran did not recall this.  The 
Veteran further reported having problems with reflux since 
Vietnam and taking Rolaids for years.  The examiner noted 
that private treatment records reflected a history of GI 
distress treated with Tums.  The examiner also noted the 
Veteran's January 2000 complaint of food getting stuck in the 
esophagus.  The examiner rendered a diagnosis of GERD.  
However, she was unable to determine whether the Veteran's 
current digestive condition was the same as the one he 
experienced during service without resorting to mere 
speculation.  Her basis for this opinion is the incongruity 
between the symptoms and treatment the Veteran reported 
having in service and the symptoms and treatment reflected in 
the service treatment records.

The evidence of record establishes that the Veteran has a 
current diagnosis of GERD.  However, there is no competent 
medical evidence which links the Veteran's disability to 
service.  The VA examiner in September 2006 could not 
establish a medical nexus connecting the Veteran's GERD to 
service without resorting to speculation.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility. See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Accordingly, this opinion is insufficient 
evidence of a nexus or relationship between a current 
digestive disability and service.  No nexus has been 
established by competent medical evidence.  Thus, the Board 
finds that service connection is not warranted.


ORDER

Service connection for GERD is denied.



REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.

The Veteran contends that he has hearing loss and tinnitus 
due to exposure to acoustic trauma in service.  He asserts 
that he was exposed to gunfire and vehicle noise daily for 
over a year as a tank crewman.  After service, the Veteran's 
noise exposure included construction work from 1970 to the 
present.  The Veteran also reported minimal recreational 
woodworking.

The medical evidence of record includes two pre-induction 
audiological examinations July 1964 and January 1967, as well 
as an enlistment audiological examination in February 1968.  
The results of these tests showed normal hearing bilaterally.  
The audiological findings on the Veteran's separation 
examination in October 1970 indicated a puretone threshold of 
25 decibels at 500 hertz in the right ear, and normal hearing 
at all levels in the left ear.

A VA examination report in August 2006 showed a hearing loss 
in each ear for VA purposes, as well constant bilateral 
tinnitus secondary to the hearing loss.  The examination 
report included an opinion to the effect that the Veteran's 
hearing loss and tinnitus were not related to service.  The 
examiner based this opinion on evidence of normal hearing at 
the time of discharge.  

Concerning the VA opinion, the Board finds that the 
audiologist's rationale does not accurately reflect the 
evidence of record, nor does it comply with 38 C.F.R. 
§ 3.385.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In Hensley, the United States Court of Appeals for Veterans 
Claims (Court) held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  Hensley at 157.  The 
Veteran's separation examination therefore indicates some 
degree of hearing loss.  In addition, "where the regulatory 
threshold requirements for hearing disability are not met 
until several years after separation from service, the record 
must include evidence of exposure to disease or injury in 
service that would adversely affect the auditory system and 
post-service test results meeting the criteria of 38 C.F.R. § 
3.385. . . . For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometric test results reflecting an upward shift in tested 
thresholds in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes."  Hensley at 159.  Consideration of the 
Hensley standard is necessary in this case.  The Board finds 
that a remand is necessary to address the elevated hearing 
levels shown in the Veteran's service treatment records.

With respect to the Veteran's claims of a low back disability 
and left leg disability, the Veteran contends that he injured 
his back during service.  He stated that on March 24, 1969, 
he was serving as a loader aboard a tank that struck a mine.  
The resulting explosion lifted the tank off the ground and 
caused physical damage to everyone inside.  The Veteran also 
stated that a firefight broke out immediately afterward and 
lasted 15 to 20 minutes.

In support of his claim, the Veteran has included a "buddy" 
statement from E.O., who confirmed the Veteran's account of 
the mine explosion and subsequent firefight, adding that the 
Veteran specifically injured his back and was knocked 
unconscious.  E.O. has not been identified as a veteran.  
Additional development is necessary to confirm whether E.O. 
is a veteran and whether he served with the Veteran on March 
24, 1969.

Additionally, private treatment records dated September 1983 
reference the Veteran's worker's compensation claim.  No 
records of this claim have been associated with the claims 
file.  Records pertaining to this claim might provide 
evidence supportive of the instant claim and should be 
obtained.  See generally Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).


The Veteran also contends that his left leg disability may be 
secondary to his low back disability.  As these issues are 
inextricably intertwined, adjudication of the left leg issue 
is deferred. 

In light of the discussion above, it is the decision of the 
Board that further development is necessary.  Accordingly, 
the case is REMANDED for the following action:

1.  Request from the Veteran information 
sufficient to request records for any 
worker's compensation claim filed by him 
before September 1983.  Then, obtain from 
the appropriate agency any records 
pertaining to any worker's compensation 
claim identified by the Veteran. If the 
agency holding such records requires a 
signed release, the AOJ should secure such 
from the Veteran. All attempts to obtain 
these records should be documented in the 
claims file.  If the search for such 
records has negative results, the AOJ 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  With any necessary assistance from the 
Veteran, obtain the Veteran's unit records 
from the service department or other 
appropriate agency to help verify his 
account of the events of March 24, 1969.  
If the search for such records has 
negative results, the AOJ should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

3.  With any necessary assistance from the 
Veteran, verify the status of E.O. as a 
veteran, and specifically whether he was 
assigned to the Veteran's unit as of March 
24, 1969.  If the search for such 
information has negative results, the AOJ 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.  No actual records of E.O. 
should be placed in this Veteran's claims 
folder.

4. The claims file should be forwarded to 
the VA audiologist who examined the 
Veteran in August 2006 for review and a 
supplemental opinion as to whether it is 
at least as likely as not that the 
Veteran's current hearing loss and 
tinnitus had its onset in or was otherwise 
related to service.  In responding to this 
question, the examiner should note that, 
under the Hensley standard, puretone 
thresholds greater than 20 decibels 
indicate some level of hearing loss.

The examiner should review the entire 
record, including the Veteran's service 
enlistment and separation examinations 
prior to formulating an opinion, and 
provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion as 
to the etiology, she should so state and 
indicate the reasons.  The examiner should 
specifically discuss the hearing levels 
noted in the Veteran's separation 
audiogram as they relate to the etiology 
of any current hearing loss.

If the VA audiologist is not available, 
the Veteran should be scheduled for 
another audiological examination to 
determine the nature and etiology of his 
current hearing loss and tinnitus.  All 
indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that the Veteran's 
current hearing loss and tinnitus had its 
onset in or was otherwise related to 
service.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

6.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).

7.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished an SSOC and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


